     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 1 of 23 Page ID #:1



 1    Trevor Q. Coddington (CSB No. 243042)
      tcoddington@insigne.law
 2
      Brian M. Taddonio (pro hac vice to be filed)
 3    btaddonio@insigne.law
      Adam T. Turoksy (CSB No. 336024)
 4
      aturosky@insigne.law
 5    INSIGNE PC
      701 Palomar Airport Rd., Suite 230
 6
      Carlsbad, CA 92011
 7    Telephone: (858) 227-6633
      Facsimile: (858) 724-1440
 8
 9    Attorneys for Plaintiff,
      JR Apparel World LLC
10
11
                                 UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13
14
      JR APPAREL WORLD LLC,                          CASE NO.:
15
16                 Plaintiff,                        COMPLAINT FOR:
      v.
17
                                                     (1) Trademark Infringement in
18    TGUSA, INC., D/B/A                             Violation of 15 U.S.C. § 1114;
      TRENDY GOLF USA,                               (2) False Designation of Origin / Unfair
19
                                                     Competition in Violation of 15 U.S.C. §
20                 Defendant.                        1125(a);
                                                     (3) Trademark Dilution in Violation of
21
                                                     15 U.S.C. § 1125(c);
22                                                   (4) Trademark Infringement in
                                                     Violation of Cal. Bus. & Prof. Code §
23
                                                     14320 and common law;
24                                                   (5) Unfair Competition in Violation of
                                                     Cal. Bus. & Prof. Code §§ 17200, et
25
                                                     seq.; and
26                                                   (6) Common Law Unfair Competition
27
                                                     JURY TRIAL REQUESTED
28
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 2 of 23 Page ID #:2



 1         Plaintiff JR Apparel World LLC hereby files this Complaint for inter alia federal
 2 trademark infringement, unfair competition, and trademark dilution against Defendant
 3 TGUSA, Inc. d/b/a Trendy Golf USA and alleges as follows:
 4                                                 THE PARTIES
 5         1.    Plaintiff JR Apparel World LLC (“Plaintiff” or “JR Apparel”) is a New
 6 York limited liability corporation with its principal place of business at 95 Stirrup Lane,
 7 Syosset, New York 11791.
 8         2.    Upon information and belief, Defendant TGUSA, Inc. d/b/a Trendy Golf
 9 USA (“Defendant” or “Trendy Golf”) is a Delaware Corporation with its principal place
10 of business at 129 Arean Street, El Segundo, California 90245.
11                                    JURISDICTION AND VENUE
12         3.    Jurisdiction of this Court for the claims of federal trademark infringement,
13 unfair competition, and dilution under the trademark laws of the United States, namely,
14 the Trademark Act of July 5, 1946, commonly referred to as the Lanham Act, 15 U.S.C. §
15 1051, et seq., as amended by the Trademark Counterfeiting Act of July 5, 1984, Public
16 Law 98-473, is pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a).
17 Jurisdiction of this Court for the related claims of state trademark infringement and unfair
18 competition and common law trademark infringement and unfair competition under the
19 statutory and common law of the State of California is based upon 28 U.S.C. §§ 1338(b)
20 and 1367.
21         4.    This Court may exercise personal jurisdiction over Defendant because
22 Defendant’s principal place of business is located within this District, Defendant does
23 business in this District, and Defendant has committed acts of infringement, unfair
24 competition, and dilution at issue in this Complaint in this District.
25         5.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
26 Defendant resides in this District, Defendant’s principal place of business is in this
27 District, Defendant does business in this District, Defendant is subject to personal
28 jurisdiction in this District, and Defendant has committed acts of infringement, unfair


                                                                1
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 3 of 23 Page ID #:3



 1 competition, and dilution at issue in this Complaint in this District.
 2              JR APPAREL’S BUSINESS AND MEMBERS ONLY MARKS
 3         6.    In 1975, JR Apparel’s predecessor, International Trends, LTD.
 4 (“International Trends”), founded the world-famous MEMBERS ONLY brand.
 5         7.    Through International Trends’ and its successors’ substantial advertising,
 6 marketing, and sales of goods bearing the mark MEMBERS ONLY, particularly the
 7 MEMBERS ONLY Iconic Racer Jacket, MEMBERS ONLY has obtained tremendous
 8 popularity and has become widely recognized as an iconic brand. An exemplary example
 9 of the MEMBERS ONLY Iconic Racer Jacket is shown below:
10
11
12
13
14
15
16
17
18
19
20
21
22         8.    In 2012, JR Apparel acquired the MEMBERS ONLY brand, trademarks,

23 trade dress, and associated goodwill from a successor of International Trends. Since that
24 time, JR Apparel has expended considerable time and money to expand the brand from
25 its core line of products into a complete lifestyle brand.
26        9.     Since 2013, JR Apparel has been offering for sale and selling MEMBERS

27 ONLY merchandise continuously and substantially exclusively throughout the United
28 States and the world. For example, MEMBERS ONLY merchandise is sold by JR


                                                                2
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 4 of 23 Page ID #:4



 1 Apparel through a wide range of trade channels, including department stores, online
 2 retailers (e.g., Macys.com, Amazon.com, Walmart.com, etc.), and specialty stores. In
 3 addition, JR Apparel promotes, offers for sale, and sells MEMBERS ONLY merchandise
 4 through its website https://membersonly.com/ and various social media accounts (e.g.,
 5 Facebook, Instagram, etc.).
 6         10.   The MEMBERS ONLY Iconic Racer Jacket, which prominently features the
 7 MEMBERS ONLY mark on the front left chest pocket of the jacket, has appeared in
 8 numerous contemporary and popular television shows such as Saturday Night Live, Big
 9 Bang Theory, and The Walking Dead; various commercials, including during the Super
10 Bowl; and several movies such as The Pursuit of Happiness, The Love Guru, The Other
11 Guys, Anchorman 2. The lead actor wore the MEMBERS ONLY Iconic Racer Jacket
12 throughout the 2020 film Wonder Woman 1984. In addition, the MEMBERS ONLY
13 Iconic Racer Jacket has been popularized by a wide variety of past and present
14 entertainers and celebrities, including Frank Sinatra, Freddie Mercury, Robert Dfilme
15 Niro, Billy Joel, Anne Hathaway, Patrick Stewart, Andersen Cooper, Zac Efron, Jordon
16 Sparks, Justin Bieber, Jessica Alba, and many others. Indeed, the MEMBERS ONLY
17 Iconic Racer Jacket is one of the most recognizable jackets. MEMBERS ONLY is a
18 household name.
19         11.   Since the fall of 2019, JR Apparel has been offering for sale and/or selling
20 MEMBERS ONLY polo shirts through Macy’s website
21 https://www.macys.com/shop/mens-clothing/mens-polo-
22 shirts/Brand/Members%20Only?id=20640. The MEMBERS ONLY polo shirt is the type
23 of attire commonly worn by golfers. An example of a MEMBERS ONLY polo shirt is
24 shown below:
25
26
27
28


                                                               3
                        Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 5 of 23 Page ID #:5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         12.   Since at least 2019, JR Apparel started increasing its involvement in the
14 sport of golf. For example, on April 3, 2019, JRJ Alliance, LLC, an entity related to JR
15 Apparel through ownership, obtained through assignment U.S. Registration No. 5459388
16 of the mark SWINGSHADE GOLF for “golf umbrellas.” A copy of the Certificate of
17 Registration and a copy of the United States Patent and Trademark Office (“PTO”)
18 Trademark Electronic Search System (TESS) document is attached hereto as Exhibit A.
19      13. In addition, JR Apparel is currently promoting the MEMBERS ONLY
20 Swing Shade through its website https://membersonly.com/pages/members-only-x-
21 swingshade and various “infomercials” featured on YouTube https://youtu.be/WB_W-
22 6_vaes). In October 2021, JR Apparel will begin offering for sale and/or selling a
23 MEMBERS ONLY Swing Shade to consumers, including golfers. Representative
24 screenshots from the MEMBERS ONLY website and YouTube are depicted below:
25
26
27
28


                                                               4
                        Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 6 of 23 Page ID #:6



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                               5
                        Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 7 of 23 Page ID #:7



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         14.   Over the years, MEMBERS ONLY and/or JR Apparel have sponsored
12 and/or have been involved with various sporting events. For example, in 2011 and 2012,
13 MEMBERS ONLY was the official jacket sponsor of the Gumball3000, an international
14 road rally that takes place in different countries annually and features an array of exotic
15 and super sports cars. In particular, the 2012 rally ran from New York City to Los
16 Angeles by way of Toronto, Indianapolis, Kansas City, Santa Fe, and Las Vegas.
17      15. JR Apparel has recently collaborated with several well-known companies
18 such as Warner Bros. Entertainment, Inc., Nickelodeon, etc., in connection with the
19 promotion, offering for sale, and/or sales of MEMBERS ONLY merchandise. Currently,
20 JR Apparel is collaborating with Warner Animation Group to promote the movie Space
21 Jam: A New Legacy, which is to be released on July 16, 2021. An exemplary
22 MEMBERS ONLY Men’s Space Jam New Legacy Team Jacket is shown below:
23
24
25
26
27
28


                                                                6
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 8 of 23 Page ID #:8



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
           16.    JR Apparel owns numerous federal trademark registrations and federal
14
     trademark applications for the mark MEMBERS ONLY.
15
           17.    JR Apparel owns a federal trademark registration, Reg. No. 1086489, issued
16
     by the PTO on February 28, 1978, for MEMBERS ONLY for sport jackets, cloth jackets,
17
     leather jackets, cloth coats, leather coats, dress shirts, sweaters” in International Class 25
18
     based on a date of first use of July 1, 1975. Affidavits have been filed pursuant to
19
     Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058 and 1065, and this registration
20
     is incontestable. A copy of the Certificate of Registration for this mark is attached hereto
21
     as Exhibit B.
22
           18.    JR Apparel owns a federal trademark registration, Reg. No. 3915373, issued
23
     by the PTO on February 8, 2011, for MEMBERS ONLY for “Clothing, namely, men’s
24
     clothing, namely, sweatpants, sweatshirts, belts, coats, golf apparel, namely, golf shirts,
25
     golf trousers, khakis, knit tops, jackets, shoes, sweaters, trousers,; ladies’ clothing,
26
     namely, coats, jackets, shirts; children’s clothing, namely, jackets, shirts” in International
27
     Class 25 based on a date of first use of 1987. Affidavits have been filed pursuant to
28


                                                                 7
                          Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 9 of 23 Page ID #:9



 1 Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058 and 1065, and this registration
 2 is incontestable. A copy of the Certificate of Registration for this mark is attached hereto
 3 as Exhibit C.
 4         19.    JR Apparel owns a federal trademark registration, Reg. No. 6322461, issued
 5 by the PTO on April 13, 2021, for MEMBERS ONLY for “Clothing, namely, men’s
 6 clothing, namely, hats, shorts, sleepwear, socks, underwear, and vests” in International
 7 Class 25 based on a date of first use of March 31, 2019. A copy of the Certificate of
 8 Registration for this mark is attached hereto as Exhibit D.
 9         20.    JR Apparel owns a federal trademark registration, Reg. No. 5433492, issued
10 by the PTO on March 27, 2018 for MEMBERS ONLY for “Manicure kits comprising
11 tweezers, nail file, nail clippers, and cuticle scissors; screwdriver kits comprising hand
12 operated screwdrivers and punch, and multi-function hand tool kits comprising hand
13 operated screwdriver bits, bit driver, pliers, measuring tape, and socket wrench sockets”
14 in International Class 8 based on a date of first use of June 30, 2016; “Carrying cases
15 specifically adapted for carrying cellphones or tablets” in International Class 9 based on a
16 date of first use of November 30, 2013; “Wallets, briefcases, clutches, and tote bags” in
17 International Class 18 based on a date of first use of January 31, 2014; “Wooden beer
18 barrels” in International Class 20 based on a date of first use of June 30, 2016; “Drinking
19 glasses, beer carriers, namely, insulated carriers for carrying beer glasses, drinking flasks,
20 beer growlers, beer flights in the nature of beer glasses, cocktail shakers, bottle openers,
21 namely, wall mounted bottle openers and bottle opener bracelets, bartender sets, namely,
22 strainers for household purpose, jiggers, juicers, stir sticks, and bar towels, wine sets,
23 namely, corkscrews, charms, and stoppers, and shoe polish kits comprising shoe horn,
24 polishing cloth, shoe brush, and shoe polish” in International Class 21 based on a date of
25 first use of June 30, 2016; and “Bed sheets, towels, and pillow covers” in International
26 Class 24 based on a date of first use of March 31, 2016. A copy of the Certificate of
27 Registration is attached hereto as Exhibit E.
28         21.    JR Apparel owns a federal trademark registration, Reg. No. 6373658, issued


                                                                8
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 10 of 23 Page ID #:10



 1 by the PTO on June 1, 2021, for MEMBERS ONLY for “Eyeglasses, eyeglass frames,
 2 fashion eyeglasses, sunglasses” in International Class 9 based on a date of first use of
 3 November 1, 2020. A copy of the Certificate of Registration for this mark is attached
 4 hereto as Exhibit F.
 5          22.   JR Apparel owns a federal trademark application, Application Serial No.
 6 88859309, filed on April 3, 2020, for MEMBERS ONLY for “medical wearing apparel,
 7 namely, surgical scrub suits, surgical scrub jackets, surgical scrub tops, surgical scrub
 8 pants, and surgical scrub hats” in International Class 10. A copy of the PTO’s relevant
 9 TESS and TSDR documents are attached hereto as Exhibit G.
10          23.   JR Apparel owns a federal trademark application, Application Serial No.
11 90556014, filed on March 2, 2021, for MEMBERS ONLY for “Perfumes, colognes,
12 cosmetics, aftershave lotions, shampoos, shower gels, soaps, body sprays, body powders,
13 toilet waters, deodorants for personal use, hair gels, hair pomades, and essential oils for
14 personal use” in International Class 3; “Electric razors, non-electric razors, electric hair
15 clippers, non-electric hair clippers, cutlery, namely, kitchen knives, forks, spoons, and
16 side arms, not including firearms, namely, swords and hunting knives” in International
17 Class 8; “Wheeled luggage, non-wheeled luggage, handbags, all-purpose carrying bags,
18 traveling bags, shoulder bags, all-purpose athletic bags, backpacks, duffle bags,
19 messenger bags, sling bags, credit card cases, key cases, cosmetic bags sold empty,
20 drawstring bags, shaving cases in the nature of shaving bags sold empty, umbrellas,
21 parasols, walking sticks, dog collars, dog leashes, cat collars, pet harnesses, muzzles,
22 coats for animals, bags for animals in the nature of animal carriers, animal skins, nappy
23 bags of textile, namely, diaper bags” in International Class 18; “Beers; non-alcoholic
24 malt-based beverages; mineral, flavored and aerated waters; carbonated and non-
25 carbonated soft drinks; sports drinks; energy drinks; fruit and fruit-flavored drinks; fruit
26 juices” in International Class 32; and “Alcoholic beverages, namely, distilled spirits” in
27 International Class 35. A copy of the PTO’s relevant TESS and TSDR documents are
28 attached hereto as Exhibit H.


                                                                9
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 11 of 23 Page ID #:11



 1          24.   JR Apparel owns a federal trademark application, Application Serial No.
 2 90566285, filed on March 8, 2021, for MEMBERS ONLY for “Clothing, namely, men’s
 3 clothing, namely, gloves, golf apparel, namely, golf shorts, hats, jeans, jogging suits,
 4 leggings, blazers, scarves, shorts, sleepwear, socks, suits, swimwear, ties, underwear, and
 5 vests; ladies’ clothing, namely, sweatpants, sweatshirts, belts, dresses, blouses, skirts,
 6 gloves, golf apparel, namely, golf shirts, golf shorts, golf skirts and golf trousers, hats,
 7 jeans, jogging suits, khakis, knit tops, leggings, lingerie, blazers, scarves, shoes, shorts,
 8 sleepwear, socks, suits, sweaters, swimwear, slacks, trousers, vests and headwear;
 9 children’s clothing, namely, sweatpants, sweatshirts, belts, coats, dresses, blouses, skirts,
10 gloves, golf apparel, namely, golf shirts, golf shorts, golf trousers and golf skirts, hats,
11 jeans, knit tops, leggings, blazers, scarves, shoes, shorts, sleepwear, socks, suits,
12 sweaters, swimwear, ties, trousers, slacks, underwear, vests, and headwear” in
13 International Class 25. A copy of the PTO’s relevant TESS and TSDR documents are
14 attached hereto as Exhibit I.
15          25.   JR Apparel owns a federal trademark application, Application Serial No.
16 90783859, filed June 19, 2021, for MEMBERS ONLY for “Retail store and showroom
17 services featuring jackets, clothing, clothing accessories, footwear, bags, eyewear and
18 sunglasses, barware and bar glasses, beer, and alcoholic beverages, namely, distilled
19 spirits” in International Class 35 and “Restaurant and bar services featuring brand apparel
20 and memorabilia” in International Class 43. A copy of the PTO’s relevant TESS and
21 TSDR documents are attached hereto as Exhibit J.
22          26.   JR Apparel owns a federal trademark application, Application Serial No.
23 90783875, filed June 19, 2021, for MEMBERS ONLY (& Design) for “Retail store and
24 showroom services featuring jackets, clothing, clothing accessories, footwear, bags,
25 eyewear and sunglasses, barware and bar glasses, beer, and alcoholic beverages, namely,
26 distilled spirits” in International Class 35 and “Restaurant and bar services featuring
27 brand apparel and memorabilia” in International Class 43. A copy of the PTO’s relevant
28 TESS and TSDR documents are attached hereto as Exhibit K.


                                                               10
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 12 of 23 Page ID #:12



 1          27.   JR Apparel also owns substantial common law trademark rights associated
 2 with the mark MEMBERS ONLY.
 3          28.   JR Apparel’s family of MEMBERS ONLY marks are collectively referred
 4 to herein as the “MEMBERS ONLY Marks.”
 5                         DEFENDANT’S UNLAWFUL CONDUCT
 6          29.   On June 8, 2020, Defendant submitted a federal trademark application for
 7 the mark NO MEMBERS for “Men’s and Ladies Clothing, namely, tops, bottoms, hats,
 8 and footwear,” based on an alleged bona fide intention to use the mark in commerce,
 9 which the PTO designated as Application Serial No. 88953607. A copy of the PTO’s
10 relevant TESS and TSDR documents are attached hereto as Exhibit L.
11          30.   On November 12, 2020, JR Apparel filed a First 30 Day Request for
12 Extension of Time to Oppose Defendant’s NO MEMBERS application. The TTAB
13 granted JR Apparel’s request on November 12, 2020. The first 30-day extension of time
14 expired on December 21, 2020. A copy of the relevant Trademark Trial and Appeal
15 Board Electric Filing System (ESTTA) filings are attached hereto as Exhibit M.
16          31.   On December 14, 2020, JR Apparel, through counsel, sent the Attorney of
17 Record for Defendant’s NO MEMBERS application a letter via email raising JR
18 Apparel’s concerns regarding Defendant’s NO MEMBERS application based on JR
19 Apparel’s belief that Defendant’s “use of the mark NO MEMBERS in connection with
20 the identified goods will likely cause consumer confusion and dilute the distinctive
21 quality of [JR Apparel’s] famous MEMBERS ONLY mark.” As such, JR Apparel
22 requested that Defendant (1) promptly and expressly withdraw its NO MEMBERS
23 application and (2) agree not to use or apply to use in the future the MEMBERS ONLY
24 mark in any manner that would be confusingly similar to or dilutive of JR Apparel’s
25 MEMBERS ONLY mark, including, but not limited to, NO MEMBERS. JR Apparel
26 requested a response from Defendant by December 18, 2020. However, JR Apparel did
27 not receive a response from Defendant.
28          32.   On December 21, 2020, having not received a response from Defendant, JR


                                                               11
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 13 of 23 Page ID #:13



 1 Apparel filed a Notice of Opposition before the TTAB on the grounds of “priority and
 2 likelihood of confusion” based on Trademark Act Section 2(d) and “dilution by blurring”
 3 based on Trademark Act Sections 2 and 43(c). A copy of JR Apparel’s Notice of
 4 Opposition is attached hereto as Exhibit N. The TTAB assigned the Opposition number
 5 9126648, and that Opposition is currently pending1.
 6           33.    On February 1, 2021, Defendant filed its Answer with the TTAB. A copy of
 7 Defendant’s Answer is attached hereto as Exhibit O. Except for paragraphs 1, 27, 28, 29,
 8 Defendant answered all other paragraphs of the Notice of the Opposition with the single
 9 response that “Applicant is without sufficient knowledge or information to admit or deny
10 the allegations.”
11           34.    On February 1, 2021, JR Apparel, through counsel, sent Defendant’s counsel
12 an email in which JR Apparel raised its concerns regarding the sufficiency of
13 Defendant’s answers to Paragraphs 4, 8, 12, 13, 14, 15, 16, and 17 of the Notice of
14 Opposition. Specifically, JR Apparel did not understand how Defendant lacked sufficient
15 knowledge or information to admit or deny allegations that either copied or tracked
16 information contained in public records attached as exhibits to the Notice of Opposition.
17 Within that same correspondence, JR Apparel’s counsel advised Defendant’s counsel that
18 JR Apparel had become aware that Defendant was offering for sale and/or selling apparel
19 and clothing items bearing the mark NO MEMBERS through at least its website
20 https://trendygolfusa.com/t/brand/no-members?search%5Bgender%5D=m. JR Apparel
21 did not receive a response from Defendant.
22           35.    On March 1, 2021, JR Apparel and Defendant, through respective counsel,
23 conducted a Rule 26(f) Discovery Conference telephonically, during which time counsel
24 discussed their respective client’s positions and explored the possibility of an amicable
25
26
27    1
       A motion to suspend the Opposition proceeding pursuant to Trademark Trial and Appeal Board
      Manual of Procedure (TBMP) § 510 was filed with the TTAB shortly after the filing of the Complaint
28    with this Court.


                                                                  12
                            Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 14 of 23 Page ID #:14



 1 resolution. No settlement was reached during that call or thereafter.
 2          36.   Despite JR Apparel’s repeated concerns regarding Defendant’s (1) pending
 3 Application Serial No. 88953607 of NO MEMBERS for “Men’s and Ladies [sic]
 4 Clothing, namely, tops, bottoms, hats, and footwear” and (2) promoting, offering for sale,
 5 and/or sales of apparel and clothing items bearing the mark NO MEMBERS, Defendant
 6 has knowingly and willfully continued to infringe JR Apparel’s registered and common
 7 law trademark rights, unfairly compete with JR Apparel, and to dilute the distinctiveness
 8 of JR Apparel’s famous MEMBERS ONLY Marks through at least its website
 9 https://trendygolfusa.com/mens/no-members and its social media channels (e.g.,
10 https://www.instagram.com/nomembersclubhouse/). Representative examples of
11 Defendant’s NO MEMBERS merchandise, apparel, and/or advertising are depicted
12 below:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                               13
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 15 of 23 Page ID #:15



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
            37.   A visual comparison of Defendant’s hat bearing NO MEMBERS and the
21
      MEMBERS ONLY label featured on most if not all of JR Apparel’s MEMBERS ONLY
22
      merchandise demonstrates the similar appearance of the two marks, particularly given the
23
      dominance of “Members” with little else separating the two:
24
25
26
27
28


                                                               14
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 16 of 23 Page ID #:16



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
            38.   Upon information and belief, despite receiving notice of JR Apparel’s
13
      concerns on more than one occasion and in more than one manner as detailed more fully
14
      above, Defendant continues to promote, offer for sale, and sell clothing and apparel items
15
      bearing the mark NO MEMBERS.
16
            39.   As such, Defendant is knowingly and willfully continuing to infringe JR
17
      Apparel’s registered and common law trademark rights and continuing to dilute the
18
      distinctiveness of JR Apparel’s MEMBERS ONLY Marks.
19
            40.   Defendant’s aforesaid acts have caused, and unless enjoined, will continue
20
      to cause irreparable damage and injury to JR Apparel, for which JR Apparel has no
21
      adequate remedy at law.
22
                                        FIRST CLAIM FOR RELIEF
23
                          FEDERAL TRADEMARK INFRINGEMENT
24
                        (Violation of 15 U.S.C. § 1114 of the Lanham Act)
25
            41.   JR Apparel repeats and realleges the allegations above as if fully set forth
26
      herein.
27
            42.   Defendant uses the mark NO MEMBERS in connection with the promotion,
28


                                                                15
                          Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 17 of 23 Page ID #:17



 1 offering for sale, and sales of clothing and apparel items.
 2          43.   Defendant uses the mark NO MEMBERS in connection with the advertising
 3 and sale of goods that are identical, overlap, and/or are highly similar to the goods that JR
 4 Apparel promotes, offers for sale, and/or sells in connection with its MEMBERS ONLY
 5 Marks.
 6          44.   Upon information and belief, Defendant’s goods are promoted, offered for
 7 sale, and/or sold through the same or similar channels of trade and to the same or similar
 8 classes of customers as are the goods that JR Apparel promotes, offers for sale, and/or
 9 sells in connection with its MEMBERS ONLY Marks.
10          45.   Defendant began use of the mark NO MEMBERS long after JR Apparel
11 established rights to its MEMBERS ONLY Marks.
12          46.   Defendant’s use of a confusingly similar imitation of MEMBERS ONLY is
13 likely to cause confusion, mistake, and deception among the general purchasing public as
14 to the origin of Defendant’s goods and is likely to deceive the public into believing that
15 the goods and services being offered by Defendant originate from, are associated with, or
16 are otherwise authorized by JR Apparel.
17          47.   Defendant’s acts are without license or permission of JR Apparel.
18          48.   Defendant’s conduct as set forth above constitutes infringement of JR
19 Apparel’s federal registered trademarks under 15 U.S.C. § 1114.
20          49.   Upon information and belief, Defendant’s conduct, including continuing
21 infringement with knowledge of JR Apparel’s registered trademarks, and continuing such
22 use after notice, constitutes knowing, purposeful, and willful infringement of JR
23 Apparel’s trademark rights.
24                                  SECOND CLAIM FOR RELIEF
25                             FEDERAL UNFAIR COMPETITION
26                    (Violation of 15 U.S.C. § 1125(a) of the Lanham Act)
27          50.   JR Apparel repeats and realleges the allegations above as if fully set forth
28 herein.


                                                               16
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 18 of 23 Page ID #:18



 1          51.   Defendant’s use of the confusingly similar NO MEMBERS mark in
 2 connection with promotion, offering for sale, and/or selling of clothing and apparel items
 3 that are identical, overlap, and/or are highly similar to the goods promoted, offered for
 4 sale, and/or sold by JR Apparel in connection with the mark MEMBERS ONLY is likely
 5 to cause confusion, or to cause mistake, to deceive as to the affiliation, connection, or
 6 association between Defendant and JR Apparel, or is likely to cause confusion, or to
 7 cause mistake, or to deceive as to the origin, sponsorship, or approval of Defendant’s
 8 goods or commercial activities by JR Apparel.
 9          52.   Defendant’s acts are without license or permission of JR Apparel.
10          53.   Defendant’s acts constitute a violation of Section 43(a) of the Lanham Act
11 15 U.S.C. § 1125(a).
12          54.   Upon information and belief, Defendant’s acts were committed willfully,
13 knowingly, maliciously, and in conscious disregard for JR Apparel’s rights.
14          55.   The aforesaid conduct of Defendant has caused, and unless restrained by this
15 Court, will continue to cause irreparable injury to JR Apparel’s property and business.
16          56.   JR Apparel has no adequate remedy at law and, if Defendant’s activities are
17 not enjoined, JR Apparel will continue to suffer irreparable harm and injury to its
18 goodwill and reputation.
19                                    THIRD CLAIM FOR RELIEF
20                            FEDERAL TRADEMARK DILUTION
21                    (Violation of 15 U.S.C. § 1125(c) of the Lanham Act)
22          57.   JR Apparel repeats and realleges the allegations above as if fully set forth
23 herein.
24          58.   The MEMBERS ONLY Marks are distinctive and famous and have been
25 since before Defendant’s unauthorized use of a confusingly similar imitation.
26          59.   The MEMBERS ONLY Marks have received extensive publicity and third-
27 party recognition and MEMBERS ONLY is recognized as a household name worldwide.
28          60.   JR Apparel licenses the MEMBERS ONLY Marks only to licensees who


                                                               17
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 19 of 23 Page ID #:19



 1 agree to use them properly and in a certain manner, and any dilution of that use is
 2 harmful to JR Apparel, which derives significant revenue based on the goodwill
 3 associated with the MEMBERS ONLY Marks.
 4          61.    Defendant’s acts have diluted the distinctive quality of the MEMBERS
 5 ONLY Marks in violation of 15 U.S.C. § 1125(c).
 6          62.    Upon information and belief, Defendant’s dilution of JR Apparel’s famous
 7 MEMBERS ONLY Marks is knowingly and willful.
 8          63.    JR Apparel has no adequate remedy at law and, if Defendant’s activities are
 9 not enjoined, JR Apparel will continue to suffer irreparable harm and injury to its
10 goodwill and reputation.
11                                   FOURTH CLAIM FOR RELIEF
12                TRADEMARK INFRINGEMENT UNDER CALIFORNIA LAW
13                                            AND COMMON LAW
14                         (Violation of Cal. Bus. & Prof. Code § 14320)
15          64.    JR Apparel repeats and realleges the allegations above as if fully set forth
16 herein.
17          65.    Defendant’s adoption and use, without the consent of JR Apparel, of a
18 colorable imitation of JR Apparel’s MEMBERS ONLY Marks in connection with the
19 sale, offering for sale, and/or promotion of goods that are identical, overlap, and/or are
20 highly similar to the goods that JR Apparel promotes, offers for sale, and/or sells in
21 connection with the MEMBERS ONLY Marks is likely to cause confusion or mistake or
22 to deceive consumers as to the source of origin of those goods in violation of the common
23 law of the State of California and Cal. Bus. & Prof. Code § 14320.
24          66.    Defendant’s acts and conduct complained of herein have damaged JR
25 Apparel and will, unless restrained, further impair the value of the MEMBERS ONLY
26 Marks and the goodwill associated therewith.
27          67.    Defendant’s acts of trademark infringement in violation of California
28 statutory law will likely cause JR Apparel to sustain monetary damages, loss, and injury


                                                                18
                          Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 20 of 23 Page ID #:20



 1 and have unjustly enriched Defendant in an amount to be determined at the time of trial.
 2          68.   Upon information and belief, Defendant has engaged and continues to
 3 engage in this activity knowingly and willfully.
 4          69.   Defendant’s acts of state law trademark infringement, unless enjoined by
 5 this Court, will continue to case JR Apparel to sustain irreparable damage, loss, and
 6 injury, for which JR Apparel has no adequate remedy at law.
 7                                    FIFTH CLAIM FOR RELIEF
 8                 UNFAIR COMPETITION UNDER CALIFORNIA LAW
 9                   (Violation of Cal. Bus. & Prof. Code §§ 17200, et seq.)
10          70.   JR Apparel repeats and realleges the allegations above as if fully set forth
11 herein.
12          71.   Defendant’s unauthorized conduct as alleged in this Complaint constitutes
13 infringement, dilution, and unfair competition in violation of federal and state law.
14          72.   Defendant’s advertising, offering for sale, and sales of goods in connection
15 with a mark confusingly similar to JR Apparel’s MEMBERS ONLY MARKs constitutes
16 unfair competition in the State of California in violation of Cal. Bus. & Prof. Code §
17 17200.
18          73.   JR Apparel has no adequate remedy at law and if Defendant’s activities are
19 not enjoined, JR Apparel will continue to suffer irreparable harm and injury to its
20 goodwill and reputation.
21                                    SIXTH CLAIM FOR RELIEF
22                        COMMON LAW UNFAIR COMPETITION
23          74.   JR Apparel repeats and realleges the allegations above as if fully set forth
24 herein.
25          75.   The MEMBERS ONLY Marks have acquired secondary meaning in the
26 minds of the trade and the consuming public in California and have come to be associated
27 exclusively with JR Apparel.
28          76.   Defendant’s adoption and offering for sale of goods under the mark NO


                                                               19
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 21 of 23 Page ID #:21



 1 MEMBERS is likely to cause confusion, to cause mistake, to deceive, to appropriate and
 2 to trade upon JR Apparel’s goodwill and reputation which are symbolized by the
 3 MEMBERS ONLY Marks and, thus, Defendant’s acts constitute unfair competition in
 4 violation of the common law of the State of California.
 5          77.   Upon information and belief, Defendant has engaged and continues to
 6 engage in this activity knowingly and willfully.
 7          78.   Defendant’s acts and conduct complained of herein have damaged JR
 8 Apparel and will, unless restrained, further impair the value of the MEMBERS ONLY
 9 Marks and the goodwill associated therewith.
10          79.   Defendant’s acts of common law unfair competition, unless enjoined, will
11 cause JR Apparel to sustain monetary damages, loss, and injury and have unjustly
12 enriched Defendant in an amount to be determined at the time of trial.
13                                          PRAYER FOR RELIEF
14          WHEREFORE, JR Apparel prays for the following relief:
15          1.    Entry of a judgment that Defendant has infringed the MEMBERS ONLY
16 Marks in violation of JR Apparel’s rights under 15 U.S.C. § 1114 and common law;
17          2.    Entry of a judgment that Defendant has competed unfairly with JR Apparel
18 in violation of JR Apparel’s rights under 15 U.S.C. § 1125(a) and the common law;
19          3.    Entry of a judgment that Defendant has violated Cal. Bus & Prof. Code §§
20 14320 and 17200 et seq.;
21          4.    Entry of an order directing Defendant to provide to JR Apparel for
22 destruction any and all unlawful products or materials, and to compensate JR Apparel for
23 corrective advertising or other expenses necessary to dispel the public confusion caused
24 by Defendant’s unlawful acts;
25          5.    Entry of a judgment against Defendant for monetary damages in an amount
26 to be proven at trial, including but not limited to, statutory damages and all amounts
27 necessary to compensate JR Apparel for Defendant’s wrongful use of a confusingly
28 similar imitation of the MEMBERS ONLY Marks, including reasonable attorneys’ fees


                                                               20
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 22 of 23 Page ID #:22



 1 and costs;
 2          6.    Entry of a judgment against Defendant for legal fees upon a finding that this
 3 case is exceptional under 15 U.S.C. § 1117, and for increased damages upon a finding of
 4 willfulness in Defendant’s unlawful acts alleged herein with respect to the MEMBERS
 5 ONLY Mark, said award to equal at least treble JR Apparel’s actual damages under 15
 6 U.S.C. § 1117;
 7          7.    Entry of an injunction directing Defendant to abandon, with prejudice, its
 8 federal trademark application for the mark NO MEMBERS, and not to seek any
 9 registrations for any mark that is confusingly similar to the MEMBERS ONLY Marks in
10 any place or with any administrative body; and
11          8.    Such other relief as this Court deems just and proper.
12                                    DEMAND FOR JURY TRIAL
13          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
14 respectfully demands trial by jury on all issues raised by this Complaint.
15 Dated: July 14, 2021                                           INSIGNE PC,
16
17                                                       By: /s/Trevor Coddington
                                                             Trevor Q. Coddington
18                                                           Brian M. Taddonio
19                                                           Adam T. Turosky
                                                             701 Palomar Airport Rd., Suite 230
20
                                                             Carlsbad, CA 92011
21                                                           Phone: (858) 227-6633
                                                             Fax: (858) 405-4422
22
23                                                                 Attorneys for Plaintiff,
                                                                   JR Apparel World LLC
24
25
26
27
28


                                                               21
                         Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
     Case 2:21-cv-05709-CBM-JDE Document 1 Filed 07/14/21 Page 23 of 23 Page ID #:23



 1
                                       CERTIFICATE OF SERVICE
 2
 3
            I hereby certify that on July 14, 2021, I caused a copy of the foregoing
 4
       COMPLAINT FOR: (1) Trademark Infringement in Violation of 15 U.S.C. § 1114;
 5       (2) False Designation of Origin / Unfair Competition in Violation of 15 U.S.C. §
       1125(a); (3) Trademark Dilution in Violation of 15 U.S.C. § 1125(c); (4) Trademark
 6
        Infringement in Violation of Cal. Bus. & Prof. Code § 14320 and common law; (5)
 7     Unfair Competition in Violation of Cal. Bus. & Prof. Code §§ 17200, et seq.; and (6)
                                Common Law Unfair Competition
 8
 9 and attachments thereto to be served via electronic mail to counsel for all parties and their
10 counsel of record, who are deemed to have consented to electronic service using the Court’s
11 CM/ECF system.
12          I declare under penalty of perjury under the laws of the United States of America
13 that the foregoing is true and correct.
14 Dated: July 14, 2021                                            INSIGNE PC
15
16                                                        By: /s/ Trevor Coddington
                                                              Trevor Q. Coddington
17                                                            Brian M. Taddonio
18                                                            Adam T. Turosky
                                                              701 Palomar Airport Rd., Suite 230
19                                                            Carlsbad, CA 92011
20                                                            Phone: (858) 227-6633
                                                              Fax: (858) 405-4422
21
22                                                                  Attorneys for Plaintiff,
                                                                    JR Apparel World LLC
23
24
25
26
27
28


                                                                22
                          Complaint For: Trademark Infringement, Unfair Competition, and Trademark Dilution
